PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the March 28, 2014, Order Denying Demand for Performance of Plea, in Dixie County Circuit Court case number 1983-89-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be *806provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ROBERTS, C.J., BENTON and LEWIS, JJ., concur. .